DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ response of 3/7/2022 has been received and entered into the application file.  Claims 1-10, 12-14 and 16-20 are pending.  Claims 1-10 and 12 were initially examined on the merits, claims 14 and 16-20 were previously withdrawn.

Status of Previous Rejections/Response to Arguments
RE: Rejection of claims 1-12 under 35 USC 112(a), lacking written description:
	The amendments to claim 1 are effective to obviate the basis of this rejection.  The rejection is withdrawn.

RE: All rejections under 35 USC 102(a)(1) and 35 USC 103 based on Annabi et al (Biomaterials, 2017) as primary reference: 
	Claim 1 has been amended to incorporate the limitation of previous claim 11, which was not rejected.  Claim 1, as currently amended, requires the hydrogel precursor solution to include, inter alia, Schwann cells.  As the hydrogel composition of primary reference Annabi et al (Biomaterials, 2013) is intended for skin wound closure, there is no reason one skilled in the art would have included Schwann cells in the composition.  The secondary/evidentiary references do not cure this deficiency.

Election/Restrictions
Claims 1-10 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-14 and 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/8/2021 is hereby withdrawn. In view of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Simmons on 3/21/2022.

The application has been amended as follows: 
Claims 13, 14 and 16-20 are rejoined.

Claim 13 is amended as follows: 
Claim 13 (Currently Amended)  A method for nerve repair in a subject, the method comprising (1) applying a hydrogel precursor solution to a location of nerve injury in the subject, the hydrogel precursor solution comprising a first polymer, a second polymer, Schwann cells, and a solvent, wherein the first polymer is methacrylated tropoelastin, and the second polymer is methacrylated gelatin

Claim 19 is amended as follows: 
Claim 19 (Currently Amended) The method of claim 18, wherein the core is formed using the hydrogel precursor solution with a concentration of methacrylated gelatin

Claim 20 is amended as follows: 
Claim 20 (Currently Amended) The method of claim 19, wherein the shell is formed using the hydrogel precursor solution with a concentration of methacrylated tropoelastin which is higher than in the core. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Method claims 13, 14 and 16-20 have been amended (as above) to be commensurate in scope with the allowed product claims.  The only disclosure of a combination of methacrylated tropoelastin and methacrylated gelatin in a single composition is in Annabi et al (Biomaterials, 2017), but Annabi et al (Biomaterials, 2017) teach the composite as a skin wound sealant, not for any use with neural cells or neural tissue.  There was no reason to include Schwann cells (a type of neural cell) in the composition of Annabi et al (Biomaterials, 2017). 
The instant application is the first disclosure of the specific combination claimed for use in neural regeneration/neural conduit grafts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633